On June 13, 1996, it was the judgment of the court that the defendant, on Count I, Theft, be and is hereby sentenced to the Montana State Prison, in Deer Lodge, Montana, for a period of four (4) years with none of those years to be suspended. On Count II, Criminal Endangerment, the defendant be and is hereby sentenced to the Montana State Prison, in Deer Lodge, Montana, for a period of six (6) years with none of those years to be suspended. The above two sentences shall run consecutively with each other. Upon release from the Montana State Prison, terms and conditions of parole shall apply as stated in the June 13, 1996 judgment. The defendant shall be given credit for time served as of today, which constitutes one hundred and one (101) days.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Tbdd L. Litchfield for representing himself in this matter.